***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
    BRENDA I. TIRADO v. CITY OF TORRINGTON
                   (AC 39273)
                          Keller, Elgo and Bear, Js.

                                   Syllabus

The plaintiff sought damages for the allegedly improper addition of her
   motor vehicle to the 2004 grand list of the defendant city, Torrington,
   resulting in a tax assessment on the vehicle. In 2010, the city of Waterbury
   issued a certificate of change for its 2004 grand list, removing the plain-
   tiff’s vehicle therefrom, after receiving information from the plaintiff
   that she resided in Torrington at that time. In adding the plaintiff’s vehicle
   to its 2004 grand list in 2010, the defendant also issued a certificate of
   change. The plaintiff claimed, inter alia, that the defendant issued its
   certificate of change after the three year statute of limitations (§ 12-57)
   had run. The trial court dismissed the action for lack of subject matter
   jurisdiction, concluding that the plaintiff had failed to exhaust her avail-
   able administrative remedies before she filed her action pursuant to
   the statute (§ 12-117a) governing appeals to the Superior Court from
   municipal boards of assessment appeals, and that she had failed to file
   her action within one year of the assessment if she had proceeded under
   the statute (§ 12-119) governing applications for relief when property
   has been wrongfully assessed. The plaintiff appealed to this court, claim-
   ing that the trial court improperly dismissed her action for lack of subject
   matter jurisdiction. Held that the trial court properly dismissed the
   plaintiff’s action for lack of subject matter jurisdiction: although the
   trial court incorrectly determined that § 12-119 applied to the plaintiff’s
   claim that the defendant acted without authority when it issued the
   certificate of change and added her vehicle to its 2004 grand list, as
   that claim did not fall within the scope of the categories of claims
   available under § 12-119, the court correctly determined that § 12-117a
   applied on the basis of her claim that she was aggrieved by the actions
   of the defendant’s tax assessor; moreover, because the plaintiff did not
   appeal from the tax assessment to the defendant’s board of assessment
   appeals before filing her action with the trial court pursuant to § 12-
   117a, which directs that a taxpayer must appeal from a municipal tax
   assessment to a board of assessment appeals prior to appealing to the
   Superior Court, the plaintiff failed to exhaust her available administrative
   remedies, thereby depriving the trial court of subject matter jurisdiction
   over her action; furthermore, this court declined to consider the plain-
   tiff’s claim, asserted for the first time on appeal, that she did not receive
   notice of the defendant’s certificate of change and tax assessment in
   time to challenge the assessment, as this court was not bound to consider
   claims of law not properly raised at trial.
       Argued October 24, 2017—officially released January 9, 2018

                             Procedural History

   Action to recover damages in connection with the
defendant’s allegedly improper assessment of taxes on
certain of the plaintiff’s personal property, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Waterbury and transferred to the judicial district
of Litchfield, where the court, Shah, J., denied the plain-
tiff’s motion to strike; thereafter, the matter was tried
to the court; judgment dismissing the plaintiff’s action,
from which the plaintiff appealed to this court.
Affirmed.
  Brenda I. Tirado, self-represented, the appellant
(plaintiff).
   Jaime M. LaMere, corporation counsel, for the appel-
lee (defendant).
                          Opinion

   BEAR, J. The plaintiff, Brenda I. Tirado, appeals from
the judgment of dismissal rendered by the trial court
for lack of subject matter jurisdiction. The dispositive
issue in this appeal is whether the court improperly
dismissed the plaintiff’s action for lack of subject matter
jurisdiction due to her failure to (1) file her complaint
within one year of the tax assessment pursuant to Gen-
eral Statutes § 12-119, and (2) exhaust available admin-
istrative remedies prior to filing an action pursuant to
General Statutes § 12-117a.1 We agree that the court
lacked subject matter jurisdiction because the plaintiff
failed to exhaust her administrative remedies prior to
filing suit pursuant to § 12-117a, and, accordingly, we
affirm the judgment of the trial court.
   The following facts and procedural history are rele-
vant to this appeal. On March 22, 2010, the city of Water-
bury issued a certificate of change for the 2004 grand
list, removing the plaintiff’s motor vehicle therefrom,
after receiving information from the plaintiff that she
resided in Torrington on October 1, 2004.2 The city of
Waterbury forwarded its certificate of change to the
defendant, the city of Torrington. On March 24, 2010,
after receiving the Waterbury certificate of change, the
defendant’s tax assessor issued a certificate of change
and added the plaintiff’s motor vehicle to its 2004
grand list.3
   On February 10, 2014, the plaintiff filed a complaint
in the judicial district of Waterbury, claiming that the
defendant issued a certificate of change after the three
year statutory limit set forth in General Statutes § 12-
57.4 On March 3, 2014, the defendant filed an answer,
denying that the expiration of any limitations period
required the defendant’s tax assessor’s office to remove
the plaintiff’s name from the list of individuals owing
taxes to the defendant. On October 20, 2015, the plaintiff
filed a certificate of closed pleadings and a claim for
trial.
  On February 8, 2016, the court, Shapiro, J., granted
the defendant’s motion to transfer the matter to the
judicial district of Litchfield because an aggrieved tax-
payer must bring an application for relief in the judicial
district where the town or city is located. See General
Statutes §§ 12-117a and 12-119.
   On April 26, 2016, the plaintiff filed a motion for
summary judgment and a memorandum in support
thereof, claiming that the defendant acted without
authority when it added the plaintiff’s motor vehicle to
its 2004 grand list on March 24, 2010, pursuant to Gen-
eral Statutes § 12-60. On April 27, 2016, the defendant
objected to the plaintiff’s motion for summary judg-
ment, arguing that the certificate of change was issued
pursuant to § 12-57 (b), not § 12-60. On April 28, 2016,
the plaintiff filed a reply brief in further support of her
motion for summary judgment, but she withdrew her
summary judgment motion on May 4, 2016. Thereafter,
on May 12, 2016, the plaintiff filed a motion to strike
the defendant’s answer, which the court, Shah, J.,
denied on May 17, 2016, on the grounds that the motion
was untimely filed more than two years after the filing
of the defendant’s answer and did not contain an accom-
panying memorandum that was required pursuant to
Practice Book § 10-39.
    A one day bench trial took place on May 17, 2016.
Following trial, the court rendered a judgment of dis-
missal for lack of subject matter jurisdiction because
‘‘[t]he plaintiff failed to exhaust available administrative
remedies before she filed the present action pursuant
to . . . § 12-117a. . . . She also failed to file her com-
plaint within one year of the assessment if she had
proceeded under . . . § 12-119.’’5 (Citations omitted.)
This appeal followed.
  We begin by setting forth our standard of review. ‘‘A
determination regarding a trial court’s subject matter
jurisdiction is a question of law. When . . . the trial
court draws conclusions of law, our review is plenary
and we must decide whether its conclusions are legally
and logically correct and find support in the facts that
appear in the record.’’ (Internal quotation marks omit-
ted.) Stones Trail, LLC v. Weston, 174 Conn. App. 715,
735, 166 A.3d 832, cert. dismissed, 327 Conn. 926, 171
A.3d 59 (2017).
   In the present case, the issue of subject matter juris-
diction was raised by the court sua sponte, as it was
entitled to do.6 ‘‘[I]t is a fundamental rule that a court
may raise and review the issue of subject matter juris-
diction at any time. . . . Subject matter jurisdiction
involves the authority of the court to adjudicate the
type of controversy presented by the action before it.
. . . [A] court lacks discretion to consider the merits
of a case over which it is without jurisdiction . . . .
The subject matter jurisdiction requirement may not be
waived by any party, and also may be raised by a party,
or by the court sua sponte, at any stage of the proceed-
ings, including on appeal.’’ (Internal quotation marks
omitted.) Id., 736. ‘‘[W]henever it is found . . . that
the court lacks jurisdiction of the subject matter, the
judicial authority shall dismiss the action.’’ Practice
Book § 10-33.
  Because our determination of whether the court
erred in dismissing the plaintiff’s case for lack of subject
matter jurisdiction depends, in part, on whether § 12-
119 or § 12-117a applies to the plaintiff’s claim, we first
address the plaintiff’s argument on appeal that §§ 12-
119 and 12-117a do not apply to an appeal of a tax
assessment under §§ 12-57 and 12-60.7 We agree with
the plaintiff that the court erred in ruling that § 12-119
was applicable to her claim, and that she violated § 12-
119, but we disagree with her that the court erred in
ruling that § 12-117a was applicable to her claim.
   ‘‘When a taxpayer is aggrieved by the assessment of
his property, there are statutory procedures in place
for the taxpayer to challenge the assessment. [T]he
legislature has established two primary methods by
which taxpayers may challenge a town’s assessment
or revaluation of their property. First, any taxpayer
claiming to be aggrieved by an action of an assessor
may appeal, pursuant to General Statutes § 12-111, to
the town’s board of [assessment appeals]. The taxpayer
may then appeal, pursuant to . . . § [12-117a], an
adverse decision of the town’s board of [assessment
appeals] to the Superior Court. The second method of
challenging an assessment or revaluation is by way of
§ 12-119.’’ (Footnote omitted; internal quotation marks
omitted.) Interlude, Inc. v. Skurat, 253 Conn. 531, 537,
754 A.2d 153 (2000).
   Our Supreme Court has defined the applicability of
§ 12-119 as follows: ‘‘[Section] 12-119 allows a taxpayer
one year to bring a claim that the tax was imposed by
a town that had no authority to tax the subject property,
or that the assessment was manifestly excessive and
could not have been arrived at except by disregarding
the provisions of the statutes for determining the valua-
tion of [the] property . . . . The first category in the
statute embraces situations where a tax has been laid
on property not taxable in the municipality where it is
situated . . . . The second category consists of claims
that assessments are (a) manifestly excessive and (b)
. . . could not have been arrived at except by disre-
garding the provisions of statutes for determining the
valuation of the property.’’ (Citation omitted; internal
quotation marks omitted.) Id., 537–38. Thus, ‘‘[§] 12-119
addresses two different types of cases: (1) When it is
claimed that a tax has been laid on property not taxable
in the town or city in whose tax list such property was
set; and (2) a tax laid on property was computed on
an assessment which, under all the circumstances, was
manifestly excessive and [must] have been arrived at
. . . by disregarding the [proper] . . . valuation of
such property . . . .’’ (Internal quotation marks omit-
ted.) Id., 538.
   In the present case, the plaintiff filed an action, claim-
ing that the defendant acted without authority when it
issued a certificate of change for the 2004 grand list
because it was prohibited from doing so by the three
year statute of limitations in § 12-57 (a).8 We agree with
the plaintiff that this claim does not fall within the scope
of the categories of claims available under § 12-119. The
first category of § 12-119 does not apply because the
plaintiff admitted that she lived in Torrington on Octo-
ber 1, 2004, and she thus is not claiming that the tax
in question ‘‘has been laid on property not taxable in
the town or city in whose tax list such property was
set . . . .’’ (Internal quotation marks omitted.) Inter-
lude, Inc. v. Skurat, supra, 253 Conn. 538; cf. Hotshoe
Enterprises, LLC v. Hartford, 284 Conn. 833, 836–37,
937 A.2d 689 (2008) (owners of condominium hangar
units at airport brought action pursuant to § 12-119,
claiming that property was tax exempt as ‘‘land . . .
held in trust . . . for state-owned airport’’); Faith Cen-
ter, Inc. v. Hartford, 192 Conn. 434, 435, 472 A.2d 16
(religious organization brought action pursuant to § 12-
119, claiming that its property was tax exempt), cert.
denied, 469 U.S. 1018, 105 S. Ct. 432, 83 L. Ed. 2d 359
(1984). The second category of § 12-119 does not apply
because the plaintiff does not claim that the tax is
‘‘manifestly excessive’’ in that it ‘‘disregard[s] the
[proper] . . . valuation of [the] property . . . .’’
(Internal quotation marks omitted.) Interlude, Inc. v.
Skurat, supra, 538; cf. Wheelabrator Bridgeport, L.P. v.
Bridgeport, 320 Conn. 332, 340–41, 133 A.3d 402 (2016)
(plaintiff brought action pursuant to, inter alia, § 12-119,
claiming that ‘‘valuations were excessive’’); Griswold
Airport, Inc. v. Madison, 289 Conn. 723, 728, 961 A.2d
338 (2008) (airport brought action pursuant to § 12-119,
claiming that assessment was ‘‘manifestly excessive’’).
On the basis of the foregoing, we agree with the plaintiff
that § 12-119 does not apply to her claim that the defen-
dant acted without authority when it issued a certificate
of change and added her motor vehicle to its 2004 grand
list. See, e.g., Second Stone Ridge Cooperative Corp. v.
Bridgeport, 220 Conn. 335, 343, 597 A.2d 326 (1991)
(finding that, where plaintiff’s claim did not satisfy cate-
gory requirements under § 12-119, ‘‘an appeal under
§ 12-119 was not authorized’’).
   In contrast to § 12-119, ‘‘[§] 12-117a . . . provide[s]
a method by which an owner of property may directly
call in question the valuation placed by assessors upon
his property . . . .’’ (Internal quotation marks omit-
ted.) Konover v. West Hartford, 242 Conn. 727, 734, 699
A.2d 158 (1997). Pursuant to General Statutes § 12-111
(a), ‘‘[a]ny person . . . claiming to be aggrieved by the
doings of the assessors of such town may appeal there-
from to the board of assessment appeals.’’ If the tax-
payer is not satisfied with the board’s decision, ‘‘[§] 12-
117a . . . allows taxpayers to appeal the decisions of
municipal boards of [assessment appeals] to the Supe-
rior Court . . . .’’ Konover v. West Hartford, supra, 734.
‘‘In a § 12-117a appeal, the trial court performs a two
step function. The burden, in the first instance, is upon
the plaintiff to show that he has, in fact, been aggrieved
by the action of the board in that his property has been
overassessed. . . . Only after the court determines
that the taxpayer has met his burden of proving that
the assessor’s valuation was excessive and that the
refusal of the board . . . to alter the assessment was
improper, however, may the court then proceed to the
second step in a § 12-117a appeal and exercise its equita-
ble power to grant such relief as to justice and equity
appertains . . . .’’ (Citations omitted; internal quota-
tion marks omitted.) Id., 734–35.
   In the present case, the plaintiff did ‘‘call in[to] ques-
tion the valuation placed by [the defendant’s assessor]
upon [her] property . . . .’’ (Internal quotation marks
omitted.) Id., 734. The plaintiff claimed that the defen-
dant acted without authority when it issued a certificate
of change and added her motor vehicle to its 2004 grand
list beyond the three year statute of limitations that the
plaintiff alleged was applicable. On the basis of her
claim that she was ‘‘aggrieved by the doings of the
[defendant’s] assessors’’; General Statutes § 12-111 (a);
that claim was appealable to the defendant’s Board of
Assessment Appeals and then, if she was dissatisfied
with the board’s decision, to the Superior Court. See
General Statutes § 12-117a; see also Interlude, Inc. v.
Skurat, supra, 253 Conn. 537.
   Having concluded that § 12-117a applies to the plain-
tiff’s claim, we next address the plaintiff’s argument
that the trial court ‘‘misappl[ied] the law’’ in ‘‘dismissing
the case for lack of subject matter jurisdiction.’’ Specifi-
cally, the plaintiff claims that the court erred in dismiss-
ing the case because a question of statutory
interpretation is a question of law for the court. We
disagree.
   The court dismissed the plaintiff’s case for lack of
subject matter jurisdiction because the plaintiff failed
to exhaust her available administrative remedies prior
to filing the action pursuant to § 12-117a, which contem-
plates that a taxpayer must challenge a municipality’s
tax assessment to the board of assessment appeals prior
to appealing to the Superior Court. See General Statutes
§ 12-117a.9 ‘‘It is a settled principle of administrative
law that, if an adequate administrative remedy exists,
it must be exhausted before the Superior Court will
obtain jurisdiction to act in the matter.’’ (Internal quota-
tion marks omitted.) Fairchild Heights Residents
Assn., Inc. v. Fairchild Heights, Inc., 310 Conn. 797,
808, 82 A.3d 602 (2014); accord LaCroix v. Board of
Education, 199 Conn. 70, 83–84, 505 A.2d 1233 (1986).
‘‘In the absence of exhaustion of [an available adminis-
trative] remedy, the action must be dismissed.’’ (Inter-
nal quotation marks omitted.) Piteau v. Board of
Education, 300 Conn. 667, 678, 15 A.3d 1067 (2011).
Because the plaintiff never appealed the defendant’s
2004 grand list tax assessment to the defendant’s Board
of Assessment Appeals, she therefore failed to exhaust
her available administrative remedies prior to filing her
action. Accordingly, the court properly determined, pur-
suant to § 12-117a and established precedent, that it
lacked subject matter jurisdiction.10
  Finally, the plaintiff claims for the first time on appeal
that she did not receive notice of the certificate of
change and the defendant’s tax assessment, and that
by the time she learned about them years later, it was
too late to challenge the defendant’s tax assessment
pursuant to §§ 12-117a and 12-119.11 The plaintiff did
not raise the issue of lack of notice in the trial court.12
Because the plaintiff did not raise this issue in the court
proceedings, we decline to consider it on appeal. See,
e.g., Chief Disciplinary Counsel v. Rozbicki, 326 Conn.
686, 695, 167 A.3d 351 (2017) (‘‘[t]o permit a party to
raise a claim on appeal that has not been raised at trial—
after it is too late for the trial court or the opposing
party to address the claim—would encourage trial by
ambuscade, which is unfair to both the trial court and
the opposing party’’ [internal quotation marks omit-
ted]); State v. Hilton, 45 Conn. App. 207, 222, 694 A.2d
830 (‘‘[w]e are not bound to consider claims of law not
properly raised at trial’’), cert. denied, 243 Conn. 925,
701 A.2d 659 (1997), cert. denied, 522 U.S. 1134, 118 S.
Ct. 1091, 140 L. Ed. 2d 147 (1998).
   In summary, § 12-119 does not apply to the plaintiff’s
claim, and, therefore, ‘‘an appeal under § 12-119 was
not authorized.’’ Second Stone Ridge Cooperative Corp.
v. Bridgeport, supra, 220 Conn. 343. An appeal under
§ 12-117a also could not be maintained by the plaintiff
because she failed to exhaust available administrative
remedies before filing her action pursuant to that stat-
ute. See Piteau v. Board of Education, supra, 300 Conn.
678. Accordingly, the court properly dismissed the
plaintiff’s action for lack of subject matter jurisdiction.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The plaintiff also claims on appeal that the trial court erred in (1) allowing
the defendant, the city of Torrington, ‘‘to raise a special defense and evidence
outside of the defendant’s pleading [in violation of Practice Book § 10-3
(a)],’’ (2) finding that General Statutes § 12-57 (b) is the applicable section
for issuing a certificate of change for a motor vehicle, and (3) denying her
motion to strike on the grounds that it was untimely and it did not contain
an accompanying memorandum as required by Practice Book § 10-39.
Because the issue of subject matter jurisdiction is dispositive of this appeal,
we do not address the plaintiff’s other claims. See, e.g., Heinonen v. Gupton,
173 Conn. App. 54, 55 n.1, 162 A.3d 70, cert. denied, 327 Conn. 902, 169 A.3d
794 (2017); see also Bailey v. Medical Examining Board for State Employee
Disability Retirement, 75 Conn. App. 215, 223, 815 A.2d 281 (2003) (‘‘[h]aving
determined that the Superior Court properly found that it lacked subject
matter jurisdiction, we do not reach the plaintiff’s second claim’’).
   2
     At trial, the defendant’s tax assessor testified as follows: ‘‘At some point
it was discovered, by information provided to the assessor’s office in Water-
bury, proof that [the plaintiff’s] residency was not in Waterbury on October
1, 2004, but [that she] was [a] resident of Torrington on . . . October 1,
2004 . . . .’’ In its memorandum of law in opposition to the plaintiff’s motion
for summary judgment, the defendant alleged that the information the city
of Waterbury received came from the plaintiff: ‘‘The plaintiff provided two
forms of written proof to the city of Waterbury that she lived in the city of
Torrington on October 1, 2004: (1) a Connecticut Light & Power bill dated
[September 2, 2004] and (2) a statement from Michael F. Wallace Middle
School in Waterbury that the plaintiff’s son attended Forbes Elementary
School in the city of Torrington during the 2004–2005 school year. . . .
Based [on] this information, the city of Waterbury issued a certificate of
change removing the vehicle from its 2004 motor vehicle grand list.’’ At trial,
the plaintiff was questioned more than once as to how the two forms of
proof of residence came into the possession of the assessor in the city of
Waterbury, but each time the plaintiff stated that she did not know or did
not remember.
   3
     The tax for the Waterbury 2004 grand list was assessed at $301.14. The
city of Waterbury issued a tax credit to the plaintiff for $301.14. The tax
for the Torrington 2004 grand list was assessed at $182.80.
   4
     Although the plaintiff refers generally to § 12-57 in her complaint, her
quotation of the statutory language indicates that she is asserting that her
claim pertains to subsection (a), which provides in relevant part that ‘‘[w]hen
it has been determined by the assessors of a municipality that tangible
personal property has been assessed when it should not have been, the
assessors shall, not later than three years following the tax due date relative
to the property, issue a certificate of correction removing such tangible
personal property from the list of the person who was assessed in error
. . . .’’ General Statutes § 12-57 (a). As the court set forth in its memorandum
of decision, however, subsection (a) pertains to tangible personal property;
subsection (b) is applicable to motor vehicles, the property at issue in this
matter, and there is no statute of limitations for issuing a certificate of
change for a motor vehicle. See General Statutes § 12-57 (b).
   5
     The court also noted in its memorandum of decision that ‘‘§ 12-57 (b)
allows a municipality to issue a certificate of correction at any time upon
receipt of notice of a vehicle that the municipality should have assessed in
any tax year. If the court had jurisdiction and reached a decision on the
merits, the court would have found for the defendant. The plaintiff is liable
for the tax assessment on her motor vehicle for the 2004 tax year based on
her admission that she lived in the city of Torrington in 2004 and was subject
to applicable taxes.’’
   6
     In her principal brief on appeal to this court, the plaintiff states in her
statement of issues that the trial court erred in raising the issue of subject
matter jurisdiction sua sponte, but she fails to analyze that claim. She thus
is deemed to have abandoned it. See, e.g., Clelford v. Bristol, 150 Conn.
App. 229, 233, 90 A.3d 998 (2014) (‘‘[a]ssignments of error which are merely
mentioned but not briefed beyond a statement of the claim will be deemed
abandoned and will not be reviewed by this court’’ [internal quotation
marks omitted]).
   7
     Although subject matter jurisdiction may be raised at any time, a court
is limited in its ability to raise, sua sponte, the issue of lack of subject matter
jurisdiction for a plaintiff’s failure to timely commence an action, where
the statute of limitations ‘‘is procedural and personal rather than substantive
or jurisdictional and is thus subject to waiver.’’ L. G. DeFelice & Son, Inc.
v. Wethersfield, 167 Conn. 509, 513, 356 A.2d 144 (1975) (holding that court
erred by sua sponte raising one year statute of limitations in § 12-119 because
defendant had waived statute of limitations defense by not pleading it).
Thus, if the plaintiff’s claim was brought pursuant to § 12-119, the court
improperly raised, sua sponte, the issue of the one year statute of limitations
imposed by § 12-119 because the defendant in the present case waived a
statute of limitations defense by not raising it. See id. If, however, the
plaintiff’s claim was brought pursuant to § 12-117a, the court properly raised,
sua sponte, the issue of subject matter jurisdiction because the plaintiff
failed to exhaust her administrative remedies prior to filing the action, which
required dismissal. See Piteau v. Board of Education, 300 Conn. 667, 678,
15 A.3d 1067 (2011) (‘‘[i]n the absence of exhaustion of [an available adminis-
trative] remedy, the action must be dismissed’’ [emphasis added; internal
quotation marks omitted]).
   8
     As set forth in greater detail in footnote 4 of this opinion, the plaintiff
incorrectly cites to § 12-57 (a), which contains a three year statute of limita-
tions for assessing a tax on tangible personal property. See General Statutes
§ 12-57 (a). Pursuant to § 12-57 (b), the applicable section for motor vehicles,
there is no statute of limitations for issuing a certificate of change for a
motor vehicle. See General Statutes § 12-57 (b).
   9
     General Statutes § 12-117a provides in relevant part: ‘‘Any person . . .
claiming to be aggrieved by the action of the board of tax review or the
board of assessment appeals, as the case may be, in any town or city may,
within two months from the date of the mailing of notice of such action,
make application, in the nature of an appeal therefrom . . . with respect
to the assessment list . . . to the superior court for the judicial district in
which such town or city is situated, which shall be accompanied by a citation
to such town or city to appear before said court.’’ General Statutes § 12-117a.
   10
      We note that even if we were to agree with the plaintiff’s claim that
the court improperly concluded that there was a lack of subject matter
jurisdiction under both §§ 12-119 and 12-117a, we would remand with direc-
tion to the court to render judgment in favor of the defendant in accordance
with its statement that it would do so if it were able to reach the merits of
the plaintiff’s claim. On the basis of our review of the record, the court
correctly noted as a matter of law in its memorandum of decision following
trial that ‘‘§ 12-57 (b) allows a municipality to issue a certificate of correction
at any time upon receipt of notice of a vehicle that the municipality should
have assessed in any tax year. . . . The plaintiff is liable for the tax assess-
ment on her motor vehicle for the 2004 tax year based on her admission
that she lived in the city of Torrington in 2004 and was subject to applicable
taxes.’’ (Emphasis added.)
   11
      At oral argument before this court, the plaintiff stated that the defen-
dant’s tax assessor sent the tax bill to her former Torrington address, despite
the fact that she gave her current Waterbury address to the tax assessor,
and she thus did not receive notice of the change until two years after the
notice was sent. Though she did not frame it as an issue on appeal, the
plaintiff also states in her principal brief that she had not ‘‘received the tax
bill nor the certificate of change [because] it was sent to an address in
Torrington that the plaintiff hadn’t lived at in over five years by the Torrington
tax assessor.’’
   12
      At trial, in contradiction to her statements on appeal, the plaintiff testi-
fied: ‘‘In . . . 2010 I received a letter from Torrington stating that . . . I
owed back taxes . . . back from . . . 2004 or something like that.’’ Her
sworn testimony at trial thus conflicts with her unsworn statements in
this appeal.
   Further, as set forth in footnote 2 of this opinion, it appears that the
change from Waterbury to Torrington was made at the plaintiff’s request,
after she provided Waterbury with two forms of proof that she lived in
Torrington on October 1, 2004, also undercutting her argument as to lack
of notice.
   The plaintiff’s claims at trial were that the three year statute of limitations
under which the assessor could issue a certificate of change had run, that
she had paid her taxes, and that the certificate of change form incorrectly
listed § 12-60, instead of §12-57, at the top. At no point during trial, or in her
pleadings, did the plaintiff allege a lack of notice of the 2010 tax assessment.